on application eor rehearing.
(May 12, 1890.)
Pardee, J.
The main contention of the proctor for claimants on this application for a rehearing is that the charter-party which authorized in advance the making of the particular obligation sued on, and provided that the same should be a lien on the ship, was not admissible in evidence under the pleadings. It is difficult to see how this can be claimed, when the claimant himself distinctly put at issue the want of authority. The answer alleges “that, the obligation sued on being payable in England, the rights and obligations thereto were governed by the laws of the kingdom of Great Britain, according to which a special authorization by the owners to the master of said ship was necessary before such an obligation could be legally made or issued; that no such authorization was ever obtained, gr even asked for.” The fifty-first admiralty rule provides, among other things, “that, when the defendant in his answer alleges new facts, these shall be considered as denied by the libelant, and no replication, general or special, shall be allowed.” The ruling in the case of The Deronda, (not reported,) decided by this court several, terms ago, is relied upon as the authority for excluding the charter-party. An examination of The Deronda record will show that the evidence excluded in that case was in relation to matters not put at issue by either libel or answer, and not referred to in either. In the opinion in this case, I did not find it necessary to determine whether the obligation sued on was or was not a valid bottomry bond. The examination that I have made on this rehearing, however, leads me to the opinion that, if necessary in order to justify the decree already rendered, I could find and sustain the same by authority that the obligation sued on was a valid bottomry bond. “If it manifestly appear that the wants of the ship were supplied in implicit reliance upon a lien for the debt which the law of the country would give in the absence of express contract for the purpose, a subsequent bond, being but a performance of the original intention, will be sustained by the English court of admiralty.” Macl. Shipp. 54, citing The Alexander, 1 Dod. 278; The Vibilia, 1 W. Rob. 1; The Karnak, L. R. 2 Adm. & Ecc. 289.
■' The evidence in this case shows that the wants of the ship were supplied in reliance upon a lien authorized by the owner, and under such ■circumstances that, if furnished by a stranger, the law of the country where they were furnished, would give, in the absence of an express contract for the purpose, a maritime lien for the amount furnished. Again:
“The owners’ prior consent to the master’s hypothecation of the ship is, in view of the law, the strongest evidence of the necessity for it; the Jealousy of' the law for their protection is thus allayed; and its ordinary rule, first to com-*167munieate with the owners, or with the owners of the cargo, according as he means to hypothecate ship, freight, or cargo, or some or all of them, whenever the possibility of communicating corresponds with the existing necessity.” Mad. Shipp. 56, citing a long line of adjudged cases.
The evidence in this case shows the owners’ prior consent to the master’s hypothecation; shows the necessity for the supplies, and the maritime risk undertaken. The application for a rehearing is denied.